Putnam, J.:
It is not necessary to decide whether, after a judgment of affirmance upon an appeal from a conviction in the City Magistrate’s Court which had been consummated by discharge of the bail, the county judge could grant a reargument on the ground which he announced, namely: “ Since deciding this appeal certain representations have been made to me which make me feel that I ought to vacate the order ofaffirmance and order a rehearing.”
As entered by the district attorney, the order recited that “ the interests of justice requiring that a reargument of said appeal be had, I do hereby order and direct that the said appeal be reargued before me on March 15th, 1918.” This order so entered shows to what extent relator’s attorney had acted under his client’s written authorization of March seventh. The reargument was not ordered before the County Court or *515before any other judge. The grounds for the order were not set forth to be weighed by any one else. Such rehearing was had before him, but was never decided. The original judgment of affirmance has never been formally vacated. The reasons for allowing such rehearing were personal to the judge. Since his death without action on the reargument, we think there is no longer a power of further hearing. The relator is, therefore, entitled to the relief prayed.
The order of the Special Term denying the application for the writ of prohibition is, therefore, reversed, and the writ granted, without costs.
Jenks, P. J., Mills, Rich and Blackmar, JJ., concurred.
Order denying application for writ of prohibition reversed, and writ granted, without costs.